Title: From James Madison to Antonio Capellano, 8 September 1817
From: Madison, James
To: Capellano, Antonio


SirSepr. 8. 1817
I have recd. your letter of the 5th. inst: and thank you for your disposition to accommodate yourself to my conveniency.
Unforeseen engagements will deprive me of the pleasure of seeing you at Montpellier during the present month; and it is probable that the period will be somewhat prolonged. Under these circumstances I can not do better than to leave the favor of a visit from you to be arranged with Mr. Lee, to whom I communicate the contents of your letter. Be pleased to accept my respect
J. M
